Marx, P. J.,
This is a petition by Gertie May Madeira, widow of Edward Madeira, who died on February 22, 1938. He died intestate, survived *718by his said widow and a number of children, some of whom are minors. The petition does not represent, but the records in the Office of the Register of Wills disclose, that letters of administration upon this estate were granted on March 2, 1938, to Gertie May Madeira, and the required bond of the administratrix was executed, is now on file and in full effect. The petition sets forth, inter alia, that the entire personal estate of decedent is worth approximately $339. Under the provisions of the Fiduciaries Act of June 7,1917, P. L. 447, sec. 12 (/), as amended by the Act of May 12, 1931, P. L. 116, sec. 1, application is now made that the scheduled personal estate be set aside to the widow on account of her exemption, without appraisement. Under the circumstances of this case, the order requested must be declined.
Both the original Act of 1917, supra, and the amending Act of 1931, supra, specify what a widow, or, in default of a widow, children, members of the family of the decedent, may do in order to avoid the customary request, appraisement and formal setting aside on account of exemption. It is to be noted that both acts, after such express requirements, provide that such action shall have “the same effect as if letters testamentary or of administration had issued”. The very purpose and spirit of these statutes is to avoid the expense, the delay and the inconvenience of administration on the estates of intestates, valued at less than $500. It must be noted that here the administratrix has entered her bond, has legal possession of the assets of the estate, and the recited statutory provisions do not intend or warrant the removal of those assets out of the custody and right of administration of the administratrix. Accordingly, it becomes necessary that petitioner file her request for the exemption, appraisers be appointed by the administratrix, and the appraisement filed, published and confirmed, according to law.
And now, April 30, 1938, the petition is, accordingly, dismissed.